Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 06/29/2022, with respect to the rejection of Claims 1-18 under 35 U.S.C 112(a) and (b) have been fully considered and are persuasive.  The rejection of Claims 1-18 under 35 U.S.C 112(a) and (b) has been withdrawn. 
Applicant's arguments filed 06/29/2022 with regards to the rejection of Claims 1-18 under 35 U.S.C 101 have been fully considered but they are not persuasive. Applicant argues that the claimed invention involves ‘several hundreds to thousands of servers’ with ‘sheer size of data and the frequency’ being beyond the scope of the human mind. There is nothing in the claim limitations that under the broadest reasonable interpretation would limit the claimed invention to being used with a large number of servers and with a presumably large amount of data moving with high frequency. Applicant further notes that there is a practical application in the claimed limitations. However, the claimed limitations, under their broadest reasonable interpretation, involve mere data gathering and analysis. The rejection is therefore upheld and presented once again below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.
With regards to Claims 1-18, the claimed invention is directed to statutory subject matter. The claim(s) fall within at least one of the four categories of patent eligible subject matter because they recite a process (i.e. an invention that is claimed as an act or step, or a series of acts or steps) as well as a system and non-transitory computer readable medium. Therefore, analysis moves on to Step 2A.

With regards to Step 2, the Claims recite:
Claims 1 and 13: “identifying a plurality of storage devices”, “extracting a respective input parameter”, “inputting the respective input parameter”, “determining a respective priority level”, “normalizing each respective priority level”, and “recommending a device”
Claim 7: “identify a plurality of storage devices”, “extract a respective input parameter”, “input the respective input parameter”, “determining a respective priority level”, “normalizing each respective priority level”, and “recommending a device”
Claims 1, 7, and 13 and their dependent claims do not pass Step 2A analysis. With regards to Step 2A Prong One and the limitations referenced above with regards to Claims 1, 7, and 13, nothing in the claims elements precludes the steps from practically being performed in the mind. For example, “identifying a plurality of storage devices” is indicated by an Engineer merely making a decision. “Extracting a respective input parameter” is indicated by an Engineer merely receiving a set of data. “Inputting the respective input parameter”, “determining a respective priority level”, and “normalizing each respective priority level” are indicated by an Engineer merely making a mathematical calculation. “Recommending a device” is indicated by an Engineer merely offering a suggestion based on a calculation. Furthermore, the claims merely recite “storage devices” (Claims 1, 7, and 13), “machine learning algorithm” (Claims 1, 5, 7, 11, 13, and 17), “a device” (Claims 1, 7, and 13), “server” (Claims 6, 12, and 18), “virtual machine” (Claim 6, 12, and 18), “hardware processor” (Claim 7), and “non-transitory computer readable medium” (Claims 13-18). Therefore, the limitations above, as claimed, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.

With regards to Step 2A Prong Two: this judicial exception is not integrated into a practical application. In particular, the claim only recites additional generic elements “storage devices” (Claims 1, 7, and 13), “machine learning algorithm” (Claims 1, 5, 7, 11, 13, and 17), “a device” (Claims 1, 7, and 13), “server” (Claims 6, 12, and 18), “virtual machine” (Claim 6, 12, and 18), “hardware processor” (Claim 7), and “non-transitory computer readable medium” (Claims 13-18)
These generic components are recited at a high-level of generality (i.e. as generic components performing generic computer functions of the claims), such that they amount to no more than mere instructions to apply the exception. Accordingly, these generic elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
With regards to Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the aforementioned generic elements amount to no more than mere instructions to apply the exception using generic computer components.

Claims 2, 8, and 14 are rejected because they inherit the deficiencies of independent claims 1, 7, and 13. They further recite the limitations “determining a total amount of computing resources” and “allocating, for each respective device”. Under the BRI these are merely a mental process of making decisions based on previous calculations.
Claims 3, 9, and 15 are rejected because they inherit the deficiencies of independent claims 1, 7, and 13. They further recite the limitation “determining a sum of each respective priority level; and dividing each respective priority level by the sum”. Under the BRI this is merely a mental process of performing a mathematical operation on a set of data.

Claims 4, 10, and 16 are rejected because they inherit the deficiencies of independent claims 1, 7, and 13. They further recite a mere description of data that is to be collected.

Claims 5, 11, and 17 are rejected because they inherit the deficiencies of independent claims 1, 7, and 13. They further recite a mere description of a mathematical method.

Claims 6, 12, and 18 are rejected because they inherit the deficiencies of independent claims 1, 7, and 13. They further recite mere descriptions of generic computer components to execute the functions of the claims.

For at least the reasoning provided above, Claims 1-18 are patent ineligible.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Martynov et. al (US Patent Application Publication No. US 20200042398 A1) teaches systems and method for method for predictive data protection. In one aspect, an exemplary method comprises selecting data stored on a computing device for backing up, according to a predetermined schedule for performing a backup; collecting features associated with the computing device where the data for the backup is stored, the features comprising device information for the computing device, user information for a user of the data, and external information associated with a locale of the computing device; analyzing the features to determine a set of backup parameters for the backup, wherein the backup parameters comprise scheduling parameters and destination storage parameters; generating a backup plan based on the set of parameters for performing the backup; and performing the backup of the data according to the backup plan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114